Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 02 May 2022 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
Status of the Application
	
	Claims 24-27, 35, 36 and 38-40 are pending and under examination.


Markings Note on Claim 24:
In the action mailed 30 November 2021, addressing claims filed  03 September 2021:  an objection was discussed regarding Claim 24, 19th line: the limitation "each-mixture partition" has an improper dash line (-) between the words "each" and "mixture”. Appropriate correction was required.
The next amended set of claims, filed 02 May 2022,  included amendment to claim 24 in response to the objection comprising removing the improper dash line (-).

 It is noted that proper amendment to delete the dash line includes: 
using double brackets around improper punctuation or 
striking through deleted text and including extra text with the correction. 
See MPEP 714.II.C.(B ):
Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. 
The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); 

(2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as ). 

An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Nolan I, Nolan II, Samuels et al. and Tan et al.
Claims 24-27, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO2012106385),i.e. Nolan I,  in view of Nolan et al. (US20140099637) , i.e. Nolan II, Samuels et al. (US20120220494) and Tan et al. (WO2015103339; filed 30 December 2014).
Nolan I teaches compositions and methods for assaying multiple targets on a single cell in individual reaction volumes. Nolan I teaches providing binding reagents, i.e. unique binding agents (UBAs), such as antibodies, that bind to specific targets on a single cell. The UBAs also comprising epitope specific barcodes, i.e. ESBs, which facilitate identification of the specific UBA. The ESBs comprises a primer binding site and a common linker.  Nolan I teaches target molecules include polypeptides and nucleic acids (e.g. para 0005, pg. 1; para 0009-0010, pg. 2-3; para 0017, pg. 5-6; para 0019, pg. 7; para 0025, pg. 10-11; para 0032, pg. 14; para 00152, pg. 42; para 0091, pg. 26). 
Nolan I teaches their methods comprising providing 10 or more UBA’s, i.e. antibodies, wherein each UBA binds to a different target (e.g. para 0010, pg. 2-3; para 0017, pg. 5-6; 10 or more different UBA/ESB per cell as in para 0128, pg. 36; 10 or more different targets as in para 0021, pg. 8-9; para 0025, pg. 11).
Furthermore, Nolan I teaches their method is used to detect multiple targets associated a single cell (e.g. the invention provides methods and compositions for the study of multiple protein measurements as in para 0071, pg. 20; the invention provides methods to identify multiple target molecules in every cell of a complex cell population and to retain cell specific information regarding that target molecule as in para 0158, pg. 43; Any of the embodiments described herein can be used in the detection of multiple target molecules. In some embodiments, the invention provides methods comprising UBA for the analysis of target molecules. In some embodiments, the invention provides a UBA population for use in a multiplexed assay. Each UBA in the population is specific for a target molecule as in para 00183, pg. 49-50).
Furthermore, Nolan I teach embodiments comprising fixing and permeabilizing single cells with methanol prior to the addition of different target-specific antibodies (e.g. Cells may be fixed prior to the addition of UBAs as in para 00116,pg. 33; cells are fixed and permeabilized with cold methanol prior to incubation with different antibodies as in para 0300-0301,Example 7,pg. 73).
Nolan I teaches methods comprising separating individual cells into individual reaction volumes which are microdroplets or microwells (e.g. para 0040, pg. 15). 
Furthermore, Nolan I teaches an embodiment comprising providing a population of cells comprising at least one target molecule; contacting the target molecule with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker; adding a population of APS units, wherein a first assayable polymer subunit, i.e. APS, comprises a second common linker which complements the first common linker (e.g. para 0159-0163, pg. 44-45; Figures 1 and 2). 
 Nolan I teaches a multimer of assayable polymer subunits, i.e. APSs, each unit comprising a unique nucleic acid sequence, i.e. barcode, constitutes a cell origination barcode, i.e. COB (e.g. para 0011, pg. 3; para 0098, pg. 27; para 0110, pg. 31), wherein the COB consequently comprises a common linker that associates with the common linker of a specific ESB and a code sequence that identifies the cell that is linked to the ESB (e.g. para 0096-0097, pg. 26-27). 
 Nolan I teaches hybridization of the common linkers results in formation of a second complex of a COB comprising APS units with the first complex comprising the target molecule, the target specific UBA and the target specific ESB and facilitates detecting this association(e.g. para 0159-0163, pg. 44-45; Figures 1 and 2).
Nolan I further teaches analysis and detection of COB associated complexes by amplification and sequencing (e.g. para 0125-0127, pg. 35-36; para 0191-0206, pg. 51-55).
Furthermore, Nolan I teaches their method is conducted in multiple rounds, wherein a first round comprises contacting a single cell of a cell population in each of a first set of multiple tubes with a target specific UBA complexed with a target specific ESB, wherein the ESB comprises a first common linker, and then labeled with a first APS. The resultant cell population is then pooled and redistributed among a second set of tubes, wherein each cell population in each tube of the second is labelled with a second APS. As noted in figure 4, Nolan I teaches their method goes through multiple rounds of labelling with APS units, resulting in a composite barcode that represents the COB , as depicted in Fig. 5 (e.g. para 0164-0168,pg. 45-47; Fig. 4 and 5).Nolan I also teaches partitioning complexes of cells and UBA/ESB complexes during their split and pool method of attaching individual APS units (e.g. para 0022-0023, pg. 10). 
Furthermore, Nolan I teaches an embodiment wherein beads comprising different common linkers, each linker comprising a first primer binding region, an epitope specific barcode and common annealing region, are aliquoted to different containers and are subsequently contacted with a different first APS unit in each container. Nolan I teaches a primer is then added to each container which is complementary to the common annealing region of the common linker and complementary to a first APS unit, i.e. barcode, and which facilitates joining the ESB and the first APS together (e.g. para 0112, pg. 32;para 0275-0276,pg. 68; Fig. 7).
Nolan I does not expressly teach an embodiment comprising contacting a single cell with multiple UBAs with associated ESBs wherein the UBA is an antibody and wherein APS units are joined together with the ESB using primers. 
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nolan I comprising contacting a sample with a UBA antibody comprising an epitope specific barcode , i.e. ESB, wherein the UBA is specific for one target molecule  on a single cell as taught in one embodiment of Nolan I (e.g. para 0164-0168, pg. 45-47; Fig. 4) and to include analysis of multiple target molecules on a single cell as taught in a different embodiment of Nolan I (e.g. para 0071, pg. 20; 10 or more different UBA/ESB per cell as in para 0128,pg. 36; para 0158, pg. 43; para 00183, pg. 49-50)  and to include each ESB comprising a primer binding site and a common linker  that also comprises a primer binding site to facilitate joining with APS units as taught in a different embodiment (e.g. para 0112, pg. 32;para 0275-0276,pg. 68; Fig. 7) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of labeling a plurality of cells with cell indexing oligonucleotides.
 Furthermore, Nolan I teaches the merits of using their method for multiplexed analysis (e.g. the invention provides methods and compositions for the study of multiple protein measurements as in para 0071, pg. 20; advantages of multiplexed analysis as in para 0072, pg. 20).
Regarding the limitation: wherein proteins from the single cells are fixed with a crosslinking  denaturant as recited in claim 24:
As noted above, Nolan I teach embodiments comprising fixing and permeabilizing single cells with methanol prior to the addition of different target-specific antibodies (e.g. Cells may be fixed prior to the addition of UBAs as in para 00116, pg. 33; cells are fixed and permeabilized with cold methanol prior to incubation with different antibodies as in para 0300-0301, Example 7,pg. 73).
However, Nolan I does not expressly teach a crosslinking denaturant.
Prior to the effective filing date of the claimed invention, Nolan II also teaches methods wherein cell samples are fixed and permeabilized prior to contacting with protein detection reagents (e.g. para 0011,pg. 1; para 0046,pg. 4-5;  para 0068, pg. 7).
Furthermore, Nolan II teach fixing and permeabilizing  cells with a reagent comprising a crosslinking denaturant, such as formaldehyde, is known in the art (e.g. para 0050,pg. 5; the same solution can be used as the fixation reagent and the permeabilization reagent. For example, in some embodiments, the fixation reagent contains 0.1%-10% formaldehyde and 0.001 %-1 % saponin. In some embodiments, the fixation reagent contains 1 % formaldehyde and 0.3% saponin as in para 0053,pg. 5; fixing  and permeabilizing cell samples as in para 0047-0056,pg. 5-6).
As both Nolan I and Nolan II teach methods comprising fixing and permeabilizing cell samples, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Nolan I comprising fixing and permeabilizing cell samples; combining  fixed and permeabilized cells with different antibodies , each antibody comprising an epitope specific barcode, which in turn comprising a barcode sequence, a first primer binding site and a second primer binding site and to include techniques of cell analysis including fixing and permeabilizing cell sample with a reagent comprising a crosslinking denaturant such as formaldehyde as taught by Nolan II as a skilled artisan would have recognized that these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of single cell analysis contacting cellular epitope- barcoded antibody complexes with multiple partition specific barcodes.
Therefore, the  combined teachings of Nolan I and Nolan II render obvious a method comprising fixing proteins with a crosslinking denaturant as required by claim 24.
Therefore, the combined teachings of Nolan I and Nolan II render obvious the limitations: method for generating a plurality of mixture partitions, the method comprising:
(i) providing a plurality of fixed and permeabilized single cells, wherein proteins from the single cells are fixed with a crosslinking  denaturant (e.g. para 0047-0056,pg. 5-6, Nolan II) ;
(ii) incubating the plurality of single cells with a library of at least 10 structurally distinct antibodies that have a specific binding affinity for target epitopes of cellular proteins, wherein  each of the at least 10 antibodies is conjugated to a different  epitope-specific oligonucleotide (e.g. 10 or more different UBA/ESB per cell as in para 0128,pg. 36, Nolan I), wherein the incubating results in binding of the antibodies to their corresponding epitopes, if present, to form antibody epitope complexes(e.g. 10 or more different UBA/ESB per cell as in para 0128, pg. 36, Nolan I) ; (iv)    partitioning the plurality of antibody-epitope complexes into a plurality of mixture partitions (e.g. droplets or wells as in para 0040,pg. 15, Nolan I) and (v) providing a plurality of partition-specific oligonucleotides to each mixture partition, wherein each partition-specific barcode oligonucleotide comprises a different barcode sequence and a primer binding sequence that is complementary to the first primer binding sequence of the target epitope-specific oligonucleotides(e.g. individual APS comprise complementary common linkers as in para 0159-0163, pg. 44-45; Figures 1 and 2; comprising common annealing region for primer as in para 0112, pg. 32; para 0275-0276, pg. 68; Fig. 7, Nolan I)  as required by claim 24.
 Furthermore, as Nolan I teach an ESB comprising a first primer binding site, an epitope specific barcode and a second primer binding site in the common linker (e.g. para 0010,pg. 2-3; para 0112, pg. 32;para 0275-0276,pg. 68; Fig. 7), the combined teachings of Nolan I and Nolan II render obvious the limitation: epitope-specific oligonucleotide, comprising  a barcode sequence, a first primer binding sequence and a second primer binding sequence as required by claim 24.
Therefore, the combined teachings of Nolan I and Nolan II render obvious methods of detecting multiple targets on a single cell comprising fixing and permeabilizing cells with a crosslinking denaturant prior to contacting with multiple structurally distinct antibodies and partitioning these complexes. Furthermore, Nolan I teaches washing cells prior to split and pool attachment of individual APS units (e.g. para 0301, pg. 73).
However, the combined teachings of Nolan I and Nolan II  do not expressly teach the limitations: (iii)    washing away unbound antibodies; and (v)    each partition-specific barcode oligonucleotide is covalently linked to a bead as required by claim 24.
Prior to the effective filing date of the claimed invention, Samuels et al. teach a droplet –based microfluidic method of adding barcodes to cells.  In an embodiment, Samuels et al. teach exposing cells to antibodies conjugated with first barcoded nucleic acid sequences, e.g. barcoded binders, and allowing binders to bind biomarkers on the surface of single cells.  The cell/binders complexes are encapsulated in droplets and these droplets merge with other droplets containing additional barcode sequences. Additional barcodes are attached with the first barcoded sequences to form composite barcodes, which are identified by sequencing (e.g. para 0300-0303, pg.23; para 0308-0312, pg. 24; Fig. 28, 29, 33 and 34). Samuels et al. teach the additional barcodes are droplet- specific barcodes (e.g. para 0312, pg. 24).
Samuels et al. teach using multiple binders to target single cells (e.g. Fig. 28, 29, 33 and 34). In an embodiment, Samuels et al. teach 1000 binder library comprising individual members targeting single markers, i.e.  1000 proteins (e.g. para 0314, pg. 24).The droplet containing the cell/barcoded binders complexes and the droplet containing the barcode are merged by application of an electric field and the barcode is incorporated into the target nucleic acid by amplification (e.g. merging droplets caused by electric field as in para 0014, pg. 2; para 0271-0274, pg. 20).
Samuels et al. teach droplet formation by co-flow, in which the channel carrying a sample fluid comprising target nucleic acid intersects with a channel carrying reagents. At the point where the flow of the two channels converge, the flow from each channel mixes to form a mixed droplet (e.g. para 0148-0152, pg. 9; para 0188, pg. 13).Samuels et al. teach that, after droplets have merged, barcodes are incorporated in target DNA by amplification (e.g. para 0006, pg. 1; para 0014-0024, pg. 2-3; para 0125, pg. 6; 0271-0275, pg. 20; para 0277-0278, pg. 20-21; Fig. 18- 20). Samuels et al. also teach an embodiment of barcoding mRNA wherein mRNA is released by cell lysis within a droplet and is capture by a barcoded primer library (e.g. Fig. 23) and subjected to reverse transcription to yield barcoded cDNA (e.g. para 0465, pg. 40).
Furthermore, Samuels et al. teach pre-amplification of genetic material from lysed cells prior to encapsulation and barcoding (e.g. para 0249, pg. 18).
Therefore, Samuels et al. render obvious the requirements of providing single cell preparations (e.g. para 0300-0303, pg.23; para 0308-0312, pg. 24; Fig. 28; 29, 33 and 34); incubating the plurality of single cells with the a library of at least about 10 structurally distinct antibodies (e.g. 1000 binding members that target 1000 proteins as in para 0314,pg. 24), wherein  each of the at least 10 antibodies is conjugated to a different  epitope-specific oligonucleotide(e.g. first barcode sequence associated with barcoded binder as in para 0312, pg. 24; Fig.34), wherein the incubating results in binding of the antibodies to their corresponding epitopes, if present, to form  antibody-epitope complexes;(iii)    washing away unbound antibodies;(iv)    partitioning the plurality of antibody-epitope complexes into a plurality of mixture partitions; and (v)    providing a plurality of partition-specific oligonucleotides to each-mixture partition, wherein each partition-specific barcode oligonucleotide comprises a different barcode sequence (e.g. para 0300-0303, pg.23; wash steps as in Fig. 28; Fig. 29; Fig. 33; droplet- specific barcodes as in para 0312, pg. 24; Fig.34) as required by claim 24.
Furthermore, Samuels et al. teach the oligonucleotide associated with antibodies include an adaptor sequence that facilitates downstream sequencing, a barcode and a functional sequence, such as a sticky end or a universal primer binding site(e.g. For a universal barcode library of general applicability, each functional N-mer may be a sticky end, capable of being associated with another sticky end. Other functional N-mers can include sequence-specific primers; random N-mers; antibodies; probe targets; and universal primer sites as in para 0029,pg. 3; para 0298, pg. 22-23; For single-cell biomarker counting, however, the labeled cells are individually loaded into droplets, and each droplet is combined with a droplet from a universal barcode droplet library(FIG. 28 and FIG. 29 show cell marker barcodes and universal barcodes of a sticky-end type, but any suitable type can be used) as in para 00300,pg. 23; para 0308,pg. 24; one or both of the adaptors added during formation of the template library may include a nucleotide sequence which permits annealing of a sequencing primer to amplified products derived by whole genome or solid-phase amplification of the template library as in para 0327,pg. 25; Fig. 28-29).
As both Nolan I and Samuels et al. teach partitioned analysis of single cells using antibody-oligonucleotide conjugates, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Nolan I  and Nolan II comprising combining  fixed and permeabilized cells with different antibodies , each antibody comprising an epitope specific barcode, which in turn comprising a barcode sequence, a first primer binding site and a second primer binding site and to include techniques of single cell analysis including providing antibody-oligonucleotide conjugates and partition-specific barcodes in droplets and washing away unbound antibodies as taught by Samuels et al. as a skilled artisan would have recognized that these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of single cell analysis contacting cellular epitope- barcoded antibody complexes with multiple partition specific barcodes.
Therefore, the combined teachings of Nolan I, Nolan II and Samuels et al. meet the requirements of an epitope-specific oligonucleotide, comprising a barcode sequence, a first primer binding sequence, and a second primer binding sequence as required by claim 24.
Therefore, the combined teachings Nolan I, Nolan II and Samuels render obvious  the limitations: a method comprising: (i) providing a plurality of fixed and permeabilized single cells, wherein proteins from the single cells are fixed with a cross-linking denaturant; (11) incubating the plurality of single cells with a library of at least 10 structurally distinct antibodies that have a specific binding affinity for target epitopes of cellular proteins, wherein each of the at least 10 antibodies is conjugated to a different epitope-specific oligonucleotide comprising a barcode sequence that identifies the target epitope, a first primer binding sequence, and a second primer binding sequence, wherein the incubating results in binding of the antibodies to their corresponding epitopes, if present, to form antibody-epitope complexes;(iii) washing away unbound antibodies;(iv) partitioning the plurality of antibody-epitope complexes into a plurality of mixture partitions; and (v) providing a plurality of partition-specific oligonucleotides to each mixture partition, wherein each partition-specific oligonucleotide comprises a different barcode sequence as required by claim 24.
Furthermore, Samuels et al. teach additional barcodes, such as droplet specific barcodes, can be added in a polymerase-mediated reactions (e.g. para 0308-0312, pg. 24). Furthermore, Samuels et al. teach contacting target nucleic acids with beads comprising capture sequence that include a barcode sequence, wherein the capture sequences bind to target nucleic acids, such as RNA, and to incorporate barcodes into resultant cDNA molecules(e.g. para 0023,para 0025, pg. 3; para 0284-0285,pg. 21). Samuels et al. further teach an embodiment in which barcoded cDNA is sequenced (e.g. para 0291-0292, pg. 22).
However, the combined teachings Nolan I, Nolan II and Samuels do not teach merging droplets comprising cell/antibody-oligonucleotide conjugates complexes with droplets containing additional barcode sequences that also comprise primer sequences that complement a priming site on antibody associated oligonucleotides, wherein the partition-specific oligonucleotides are associated with beads. 
Prior to the effective filing date of the claimed invention, Tan et al. disclose methods of analysis of nucleic acids from single cells comprising associating adapter molecules with the RNA content of a sample, wherein the adapter molecule comprises a universal priming sequence, a barcode sequence, and a binding site (e.g. para 0019,pg. 5-6).
 Tan et al. teach adapter molecules are provided by a method comprising adding template molecules attached to beads, wherein the template molecule comprises a restriction site for an endonuclease, in a reaction volume comprising target RNA and the appropriate restriction endonuclease. The method further comprises generating the adapter molecule from the template molecule, wherein adapter molecule comprises a portion of the template molecule and treating with the restriction endonuclease to release the adapter molecule (e.g. para 0020-0022, pg. 6-7). Furthermore, Tan et al. teach the adapter molecule is covalently linked to the bead (e.g. para 0034, pg. 10).
Tan et al. further teach the adapter molecules have a poly-T sequence, i.e. poly-T tract, that binds to the target mRNA within the reaction volume where the adapter was generated and facilitates reverse transcription of the mRNA target (e.g. para 0025, pg. 7-8; para 0029,pg. 8-9; para 0070,pg. 20; Fig. 8; para 0159, pg. 42-43). This method further comprises contacting individual cells with nucleic acid markers, wherein the nucleic acid marker comprises a nucleic acid coupled to an antibody, and washing away nucleic acid markers that do not bind (e.g. para 0031,pg. 9-10); lysing the cells and adding adapter molecules which associate with the RNA from the cell. Tan et al. teach the adapter molecules facilitate incorporation of barcodes into the mRNA of the target cell as well as the nucleic acid component of the nucleic acid marker (e.g. The nucleic acid marker can bind to some or all cells in the population, depending on the phenotypes of the cells and their affinities for the molecular label. All cells in the population can then be lysed and mRNAs in each cell can be barcoded. For cells that bind the nucleic acid marker, the associated nucleic acid can be barcoded as well as in para 0076, pg. 21; para 0171-0172, pg. 47).  
Tan et al. also teach contacting a sample with a mixture of different antibodies that recognize different epitopes (e.g. different antibodies in same sample as in para 0031, pg. 9-10; para 0076, pg. 21; para 0173-0174, pg. 47-48).Tan et al. teach the barcoding reaction comprises using the adapter as a primer in a PCR reaction (e.g. Examples 14, 15, 19 and 22).
Furthermore, Tan et al. teach sequencing the resultant barcoded polynucleotides (e.g. para 0076, pg. 21; para 0135, pg. 35-36).  Tan et al. teach the sample is a single cell (e.g. para 0165, pg. 45). Furthermore, they teach their method uses microfluidic technology (e.g. para 0043, pg. 13) and their reaction volumes are droplets (e.g. para 0067, pg. 19; para 0072, pg. 20; para 0096, pg. 26; para 0160, pg. 43). 
Therefore, Tan et al. render obvious the requirements of providing single cell preparations (e.g. para 0165,pg. 45); incubating the plurality of single cells with a library of at least about 10 structurally distinct antibodies, wherein the structurally distinct antibodies are conjugated to different  epitope-specific oligonucleotide, comprising a-barcode sequence that identifies the target epitope. a first primer binding sequence, and a second primer binding sequence, wherein the incubating results in binding of the antibodies to their corresponding epitopes, if present, to form antibody epitope complexes;(iii)    washing away unbound antibodies;(iv)    partitioning the plurality of antibody-epitope complexes into a plurality of mixture partitions (e.g. para 0076,pg. 21; para 0171-0174,pg. 47-48) as required by claim 24.
Furthermore, Tan et al. teach barcoding the nucleic acid marker bound to cells as well as barcoding RNA from these cells, wherein barcoding the nucleic acid marker comprises adding the adapter molecule to the nucleic acid attached to the antibody to incorporate the barcode in the nucleic acid marker (e.g. the adapter molecule added to the RNAs associated with the sample is also added to the nucleic acid marker, and one or more polynucleotides of interest are produced using the labeled nucleic acid marker. In these embodiments, the nucleic acid marker can comprise a nucleic acid coupled to a molecular label. The molecular label can be an antibody, antigen, or protein as in para 0031, pg. 9; All cells in the population can then be lysed and mRNAs in each cell can be barcoded. For cells that bind the nucleic acid marker, the associated nucleic acid can be barcoded as well as in para 0076, pg. 21). Tan et al. teaches this addition comprises using the adapter as a primer in a PCR reaction (e.g. Examples 14, 15, 19 and 22).
Therefore, Tan et al. make obvious the limitation: and (v)    providing a plurality of partition-specific oligonucleotides to each-mixture partition, wherein each partition-specific barcode oligonucleotide comprises a barcode sequence and a primer binding sequence that is complementary to the first primer binding sequence of the target epitope-specific oligonucleotides(e.g. the adapter molecule comprises a universal priming sequence, a barcode sequence, and a binding site as in para 0019,pg. 5-6; barcode adapter is a primer to incorporate barcode as in Example 19,pg. 145-147; Example 22, pg. 151-152), wherein each partition-specific barcode oligonucleotide is covalently linked to a bead(e.g. the adapter molecule comprises a universal priming sequence, a barcode sequence, and a binding site as in para 0019,pg. 5-6; barcode adapter is a primer to incorporate barcode as in Example 19,pg. 145-147; Example 22, pg. 151-152) as required by claim 24.
As both Samuels et al. and Tan et al. teach droplet-based analysis of single cells using antibody-oligonucleotide conjugates and beads conjugated with barcodes, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date to modify the method of Nolan I, Nolan II and Samuels comprising single cell analysis using antibody-oligonucleotide conjugates in droplets which are merged with droplets comprising different partition-specific barcodes and to include beads conjugated by a cleavable linker with a nucleic acid sequence comprising a barcode sequence as taught by Tan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of single cell analysis wherein droplets comprising cell/ antibody-oligonucleotide conjugates  complexes are merged with droplets comprising barcodes.
 Therefore, the combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. render obvious claim 24.
Furthermore, as Nolan I teaches using about 2000 different UBA’s in their method (e.g. para 0017, pg. 5-6; 10 or more different UBA/ESB per cell as in para 0128, pg. 36) and Samuels et al. teach 1000 binder library comprising individual members targeting single markers, i.e.  1000 proteins (e.g. para 0314,pg. 24), the combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. render obvious claim 25.
Furthermore, the combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. render obvious the limitation: method of claim 24, wherein the method comprises performing (iv) before (v), and the partition-specific oligonucleotides are partitioned into a plurality of mixture partitions comprising the antibody-epitope complexes (e.g. para 0031, pg. 9; para 0076, pg. 21; para 0172,pg. 47, Tan) as required by claim 26.
As Samuels teaches cell/barcoded binders complexes and additional barcode sequences are individually encapsulated by droplets prior to merging to form mixed droplets (e.g. para 0300-0303, pg.23; Fig. 29; Fig. 33), the combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. render obvious the limitation: method of claim 24, wherein the method comprises performing ( v) before ( iv), and the antibody -epitope complexes are partitioned into a plurality of mixture partitions comprising the partition-specific barcode oligonucleotides as recited in claim 27.
Furthermore, the combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. render obvious the limitation: wherein the partition-specific oligonucleotides are covalently linked to a bead with a cleavable linker (e.g. covalent linkage as in para 0034,pg. 10; treating with the restriction endonuclease to release the adapter molecule  as in para 0020-0022,pg. 6-7, Tan) as required by claim 38.
Furthermore, the combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. render obvious the limitation: wherein the cells are lysed (e.g. para 0031, pg. 9; para 0076, pg. 21; para 0171-0174, pg. 47-48, Tan) as recited in claim 39.

Nolan I, Nolan II, Samuels et al., Tan et al. and Prakash et al.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan I, Nolan II, Samuels et al. and Tan et al., as applied to claims 24-27, 38 and 39 above, and further in view of Prakash et al. (US8383061).
The combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. as applied above are incorporated in this rejection.
The combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. disclose single cell analysis comprising combining fixed and permeabilized cells with different antibodies , each antibody comprising an epitope specific barcode, which in turn comprises a barcode sequence, a first primer binding site and a second primer binding site, washing away unbound antibodies and providing partition-specific oligonucleotides, each oligonucleotide comprising a different barcode sequence and a primer binding sequence that is complementary to the first primer binding sequence of the target epitope-specific oligonucleotides, wherein each partition-specific barcode oligonucleotide is covalently linked to a bead by a cleavable linker. 
Furthermore, Samuels et al. teach formation of empty droplets or droplets comprising multiple cells (e.g. para 0169, pg. 11). However, the combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. do not teach removing unwanted or empty droplets as required in claims 35 and 36.
Prakash et al. teach an improved device and method of single cell analysis comprising using a generator to produce droplets comprising a single cell or a single molecule or entity ( i.e. barcode sequence) and using a sorter for removing unwanted or empty droplets (e.g. lines 1-22, col. 46).
As both Samuels et al. and Prakash et al. teach droplet-based single cell analysis wherein populations of empty droplets are formed, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. to feature a method of generating droplets comprising a single cell or a single molecule or entity (i.e. barcode sequence) and removing unwanted or empty droplets as taught by Prakash et al. as a  skilled artisan would have recognized these techniques facilitate high-throughput single cell  analysis(e.g. lines 19-22, col. 46, Prakash). 
Therefore, the combined teachings of Nolan I, Nolan II, Samuels et al., Tan et al., and Prakash et al. render obvious the limitation: wherein step iv comprises discarding mixture partitions that do not contain a single cell and/or contain multiple cells as required by claim 35.
Furthermore, the combined teachings of Nolan I, Nolan II, Samuels et al., Tan et al., and Prakash et al. render obvious the limitation: wherein step v comprises discarding mixture partitions that do not contain a single partition-specific barcode sequence and/or contain multiple partition-specific barcode sequences as required by claim 36.


Nolan I, Nolan II, Samuels et al., Tan et al. and Healy
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan I, Nolan II, Samuels et al. and Tan et al., as applied to claims 24-27, 38 and 39 above, and further in view of Healy (WO2014194131).
The combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. as applied above are incorporated in this rejection.
The combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al. disclose single cell analysis comprising combining fixed and permeabilized cells with different antibodies , each antibody comprising an epitope-specific barcode, which in turn comprises a barcode sequence, a first primer binding site and a second primer binding site, washing away unbound antibodies and providing partition-specific oligonucleotides, each oligonucleotide comprising a different barcode sequence and a primer binding sequence that is complementary to the first primer binding sequence of the target epitope-specific oligonucleotides, wherein each partition-specific barcode oligonucleotide is covalently linked to a bead by a cleavable linker. 
Furthermore, Samuels et al. disclose antibody-associated oligonucleotides comprising a universal priming site and adaptors comprising priming regions that facilitate hybridization of sequencing primers (e.g. para 0029, pg. 3; para 0298, pg. 22-23; para 00300,pg. 23; para 0308,pg. 24; para 0327,pg. 25; Fig. 28-29).  However, the combined teachings of Nolan I, Nolan II, Samuels et al. and Tan et al.  do not expressly teach claim 40.
Like Samuels et al. and Tan et al., Healy teaches microfluidic-based analysis of target nucleic acids wherein droplets comprising sample are merged with droplets comprising primers. Furthermore, Healy teaches that droplets comprising resultant amplified product are merged with droplets comprising sequencing primer to form a merged droplets comprising target and sequencing primer (e.g. para 0082, pg. 15; Fig. 1).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the teachings of Nolan I, Nolan II, Samuels et al. and Tan et al.  to form a merged droplet comprising the amplicon of Nolan I, Nolan II, Samuels et al. and Tan et al.  , wherein the amplicon comprises an adaptor comprising priming regions that facilitate hybridization of sequencing primers, and the partitioned sequencing primer of Healy because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of microfluidic-based nucleic acid  analysis.
Therefore, the combined teachings of Nolan I, Nolan II, Samuels et al., Tan et al. and  Healy makes obvious the limitation: wherein the plurality of mixture partitions comprise a primer that binds to the second primer binding sequence as required by claim 40.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants'  arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
As noted in the current rejections, Nolan et al. (US20140099637) , i.e. Nolan II, teach fixing and permeabilizing  cells with a reagent comprising a crosslinking denaturant, such as formaldehyde, is known in the art. Therefore, the teaching of Nolan II is applied in the rejection of amended claim 24. 
 Furthermore, the teachings of Samuels, Tan, Prakash, and Healy are applied as in the previous Office action.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639